DETAILED ACTION

Status of Claims
Claims 1-7, 10-11, 13-18, 20-25 is/are pending.
Claims 5, 16 is/are withdrawn from consideration.
Claims 1-4, 6-7, 10-11, 13-15, 17-18, 20-25 is/are rejected.
Claims 8-9, 12, 19 have been cancelled.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Election/Restrictions
Applicant’s election without traverse of: Species (a)(i); (b) light transmission; (c) copolyester and a block copolymer elastomer; (d) thermoplastic urethane and a cyclic block copolymer; (e) stress relaxation; in the reply filed on 10/09/2020 is acknowledged.

Newly submitted claims 22-25 contain species that are independent or distinct for the reasons set forth in the Restriction Requirement mailed 08/10/2020.
Since applicant has received an action on the merits for the originally elected species, these species have been constructively elected by original presentation for prosecution on the merits.

Claims 5, 16 is/are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 10/09/2020.

Claim Rejections - 35 USC § 112
The rejections under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, in the previous Office Action mailed 01/08/2021 have been withdrawn in view of the Claim Amendments filed 03/03/2021.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-4, 6-7, 10-11, 13-15, 17-18, 20-25 is/are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over:

 	Although the claims at issue are not identical, they are not patentably distinct from each other because the copending Application claims an orthodontic appliance containing a multilayer film comprising a first outer layer comprising copolyester having the recited hardness and compression set value; an inner layer comprising thermoplastic polyurethane; a second outer layer comprising copolyester with the recited hardness and compression set value (as recited in present application claims 1, 10-11, 20-21, 25); wherein the multilayer film has a thickness as recited in present application claim 6, 17, 20; and wherein the first and second outer layers further optionally have light transmission values (as recited in present application claims 2, 13; and/or optionally comprise a blend as recited in present application claims 3, 14, 23; and wherein the inner layer further optionally comprises a blend as recited in present application claims 4, 15, 24; and/or optionally has stress relaxation values as recited in present application claims 7, 18, 22.  
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claim Rejections - 35 USC § 103 (AIA )
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 20-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over:
(A) RIEDL ET AL (US 2012/0315484),
in view of (N) JP 06-256630 (SUGIMOTO-JP ‘630),
and in view of (U) “OVERVIEW OF MATERIALS FOR PETG”.
 	RIEDL ET AL ‘484 discloses a multilayer sheet comprising:
• a first outer layer (1) comprising at least one thermoplastic polymer (e.g., a polyester such as PETG, etc.);

• an inner layer (31) comprising at least one thermoplastic elastomer (e.g., thermoplastic urethane-based elastomer, etc.);

• a second outer layer (2) comprising at least one thermoplastic polymer (e.g., a polyester such as PETG, etc.).

The multilayer sheet has a typical thickness of 500-1000 micron. (entire document, e.g., paragraph 0018-0020, 0024-0025, 0044, 0053, 0063-0065, etc.; Figure 1-2, etc.) 
	SUGIMOTO-JP ‘630 provides evidence that PET copolymers modified with cyclohexane dimethanol (i.e., PETG) are generally known in the art to have typical Shore D hardness values 
 	OVERVIEW OF MATERIALS FOR PETG provides evidence with respect to typical physical properties of PETG resins (e.g., flexural modulus values of 170-400 kpsi; visible light transmission values of 74-95%; etc.).  
 	Regarding claims 20-21, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize known and/or commercially available copolyesters such as PETG with commonly exhibited physical properties as evidenced by SUGIMOTO-JP ‘630 and OVERVIEW OF MATERIALS FOR PETG to form the outer layers (1) and (2) of the multilayer sheets of RIEDL ET AL ‘484 in order to produce laminates with good durability and/or desirable mechanical properties (e.g., strength, flexibility and/or stiffness, etc.) for use in transaction card applications.

Claim 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over:
 	(A) RIEDL ET AL (US 2012/0315484), in view of (N) JP 06-256630 (SUGIMOTO-JP ‘630), and in view of (U) “OVERVIEW OF MATERIALS FOR PETG”.
	 	as applied to claims 20-21 above, 
and further in view of (G) STEWART ET AL (US 2009/0306327).
 	STEWART ET AL ‘327 discloses that commercially available thermoplastic resins exhibit (or can be treated to exhibit) stress relaxation values greater than 10% after 24 hours at 
 	Regarding claim 22, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize commercially available thermoplastic polyurethane resins with stress relaxation values greater than 10% as disclosed in STEWART ET AL ‘327 to form the thermoplastic urethane inner layer in the multilayer sheets of RIEDL ET AL ‘484 in order to optimize the flexural properties and/or impact resistance of the laminates of RIEDL ET AL ‘484 for specific applications and usage conditions (e.g., transaction card applications, etc.).

Claim 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over:
 	(A) RIEDL ET AL (US 2012/0315484), in view of (N) JP 06-256630 (SUGIMOTO-JP ‘630), and in view of (U) “OVERVIEW OF MATERIALS FOR PETG”.
	 	as applied to claims 20-21 above, 
and further in view of (C) HORNBAKER ET AL (US 4,346,195),
and further in view of (E) WITSIEPE (US 3,766,146).
	HORNBAKER ET AL discloses that it is well known in the art to incorporate segmented copolyester-ether resins (e.g., as described in WITSIEPE (US 3,766,146), HYTREL, etc.) as impact modifiers for thermoplastic polyester resin compositions. (line 17-57, col. 4; etc.)
 	WITSIEPE ‘146 discloses that segmented copolyester-ether resins as referenced in HORNBAKER ET AL are thermoplastic copolymer elastomers. (line 13-25, col. 1; etc.)
 	Regarding claim 23, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate effective amounts of known .

Claim 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over:
 	(A) RIEDL ET AL (US 2012/0315484), in view of (N) JP 06-256630 (SUGIMOTO-JP ‘630), and in view of (U) “OVERVIEW OF MATERIALS FOR PETG”.
	 	as applied to claims 20-21 above, 
 	and further in view of (F) MATSUMOTO ET AL (US 4,410,595).
MATSUMOTO ET AL discloses that it is well known to use compositions comprising thermoplastic polyurethane and polyolefin-based copolymers (e.g., ethylene/propylene-based copolymers, etc.) as an intermediate layer between two outer layers (e.g., polyester-based, etc.) in order to produce multilayer films or sheets with excellent interlayer adhesion, flexibility, softness, and/or flexibility.  (line 10-13, col. 1; line 43-53, col.  2; line 15-60, col. 3; line 45-65, col. 6; line 10-40, col. 7; line 15-26, col. 8; line 57, col. 10 to line 5, col. 11; line 30-49, col. 12; etc.)
 	Regarding claim 24, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize a known thermoplastic polyurethane-based composition as disclosed in MATSUMOTO ET AL to form the thermoplastic urethane inner layer in the multilayer sheets of RIEDL ET AL ‘484 in order to provide excellent 

*   *   *

Claims 20-21, 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over:
WO 2010/043419 (HINZ-WO ‘419),
in view of ABBATTE ET AL (US 4,755,139) or 
	WILLISON ET AL (US 2007/0087300),
and in view of (N) JP 06-256630 (SUGIMOTO-JP ‘630),
and in view of (U) “OVERVIEW OF MATERIALS FOR PETG”.
 	HINZ-WO ‘419 discloses a multilayer film for orthodontic applications (e.g.,. splints, other dental appliances, etc.), wherein the multilayer film comprises:
• a first hard layer (5), (10), (12) (e.g., a polyester, etc.) with a typical thickness of 500 microns or less;

• a soft layer (6), (8), (14) (e.g., thermoplastic polyurethane, etc.) with a typical thickness of 500-2,000 microns;

• a second hard layer (4), (13) (e.g., a polyester, etc.) with a typical thickness of 500 microns or less.

(entire document, e.g., paragraph 0003, 0007-0010, etc.; Figure 1-3, etc.) 
	ABBATTE ET AL ‘139 and WILLISON ET AL ‘300 each disclose that it is well known in the art to utilize commercially available PETG copolyesters as materials in orthodontic 
	SUGIMOTO-JP ‘630 provides evidence that PET copolymers modified with cyclohexane dimethanol (i.e., PETG) are generally known in the art to have typical Shore D hardness values of 70 or more, (e.g., a commercially available cyclohexane dimethanol-modified PET resins having Shore D hardness of 77; etc.). (paragraph 0007, 0017, etc.)
 	OVERVIEW OF MATERIALS FOR PETG provides evidence with respect to typical physical properties of PETG resins (e.g., flexural modulus values of 170-400 kpsi; visible light transmission values of 74-95%; etc.).  
 	Regarding claims 20-21, 25, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize known and/or commercially available copolyesters such as PETG (as suggested in ABBATTE ET AL ‘139 or WILLISON ET AL ‘300) with commonly exhibited physical properties as evidenced by SUGIMOTO-JP ‘630 and OVERVIEW OF MATERIALS FOR PETG to form the hard outer layers in the multilayer films of HINZ-WO ‘419 in order to produce orthodontic appliance components with good durability and/or desirable mechanical properties (e.g., strength, flexibility and/or stiffness, etc.).

Claim 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over:
WO 2010/043419 (HINZ-WO ‘419), in view of ABBATTE ET AL (US 4,755,139) or WILLISON ET AL (US 2007/0087300), and in view of (N) JP 06-256630 (SUGIMOTO-JP ‘630), and in view of (U) “OVERVIEW OF MATERIALS FOR PETG”,
	 	as applied to claims 20-21 above, 

 	STEWART ET AL ‘327 discloses that commercially available thermoplastic resins exhibit (or can be treated to exhibit) stress relaxation values greater than 10% after 24 hours at 95% or more relative humidity. (paragraph 0028, 0031-0033, 0061, 0069-0070, 0072, 0091, 0103-0104, 0108, 0109, 0120, 0126-0127, 0132, etc.; Table Q, etc.)
 	Regarding claim 22, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize commercially available thermoplastic polyurethane resins with stress relaxation values greater than 10% as disclosed in STEWART ET AL ‘327 to form the soft thermoplastic urethane inner layer in the multilayer films of HINZ-WO ‘419 in order to optimize the flexural properties and/or impact resistance for specific orthodontic applications and usage conditions.

Claim 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over:
WO 2010/043419 (HINZ-WO ‘419), in view of ABBATTE ET AL (US 4,755,139) or WILLISON ET AL (US 2007/0087300), and in view of (N) JP 06-256630 (SUGIMOTO-JP ‘630), and in view of (U) “OVERVIEW OF MATERIALS FOR PETG”,
	 	as applied to claims 20-21 above, 
and further in view of (C) HORNBAKER ET AL (US 4,346,195),
and further in view of (E) WITSIEPE (US 3,766,146).

 	WITSIEPE ‘146 discloses that segmented copolyester-ether resins as referenced in HORNBAKER ET AL are thermoplastic copolymer elastomers. (line 13-25, col. 1; etc.)
 	Regarding claim 23, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate effective amounts of known and/or conventional elastomeric polymeric additives as disclosed in HORNBAKER ET AL and WITSIEPE ‘146 in the thermoplastic (co)polyester compositions in the hard outer layers of HINZ-WO ‘419 in order to tailor the flexural properties and/or impact resistance for specific orthodontic applications and usage conditions.

Claim 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over:
	WO 2010/043419 (HINZ-WO ‘419), in view of ABBATTE ET AL (US 4,755,139) or WILLISON ET AL (US 2007/0087300), and in view of (N) JP 06-256630 (SUGIMOTO-JP ‘630), and in view of (U) “OVERVIEW OF MATERIALS FOR PETG”,
	 	as applied to claims 20-21 above, 
 	and further in view of (F) MATSUMOTO ET AL (US 4,410,595).
MATSUMOTO ET AL discloses that it is well known to use compositions comprising thermoplastic polyurethane and polyolefin-based copolymers (e.g., ethylene/propylene-based copolymers, etc.) as an intermediate layer between two outer layers (e.g., polyester-based, etc.) in order to produce multilayer films or sheets with excellent interlayer adhesion, flexibility, softness, and/or flexibility.  (line 10-13, col. 1; line 43-53, col.  2; line 15-60, col. 3; line 45-65, 
 	Regarding claim 24, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize a known thermoplastic polyurethane-based composition as disclosed in MATSUMOTO ET AL to form the soft thermoplastic urethane inner layer in the multilayer films of HINZ-WO ‘419 in order to provide excellent resistance to delamination and/or readily optimized mechanical properties for specific orthodontic applications.

Response to Arguments
Applicant’s arguments filed 03/03/2021 with respect to the rejections under 35 U.S.C. 103 based on RIEDL ET AL ‘484 as applied to claims 1-4, 6-7, 10-11, 13-15, 17-18 have been fully considered and are persuasive in view of the Claim Amendments filed 03/03/2021.
 	RIEDL ET AL ‘484 fails to disclose laminates incorporated into orthodontic appliances  wherein the copolyester-containing outer layers also have the recited compression set values.

Applicant's response filed 03/03/2021 do not contain any arguments specifically directed to newly presented claims 20-25.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
 	CN 103374211 discusses the use of PETG resins in orthodontic appliances.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to Vivian Chen whose telephone number is (571) 272-1506.  The examiner can normally be reached on Monday through Thursday from 8:30 AM to 6 PM.  The examiner can also be reached on alternate Fridays.   
 	If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Callie Shosho, can be reached on (571) 272-1123. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.   
 	The General Information telephone number for Technology Center 1700 is (571) 272-1700.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

March 18, 2021

/Vivian Chen/
Primary Examiner, Art Unit 1787